HASTIE, Circuit Judge
(dissenting in part).
I agree with the majority that the conclusion of the Board that Piasecki, the employer, was not guilty of a violation of Section 8(a) (5) in refusing to bargain with the union should be sustained. The facts that the employer’s predecessor had terminated the employment of its personnel and, pursuant to express authorization in its contract with the union, had terminated the union’s bargaining rights, all before Piasecki took over the plant, distinguish this case from those which have applied the “successor” corporation doctrine. Cf. N. L. R. B. v. Colten, 6 Cir., 1939, 105 F.2d 179. I would not extend the Colten rule to cover this situation.
However, I disagree with the court’s disposition of the matter of refusal to hire because of union affiliation in violation of Section 8(a) (3). Any such violation which may have occurred on November 25th and November 26th was, in my view, cured on November 30th when the employer extended to each of the recent employees of its predecessor an unequivocal invitation to apply and report to its Philadelphia office for “consideration for immediate employment at New Castle”.
The complaining employees ignored this invitation. I can find nothing in the record to justify a conclusion that, the employer’s offer was not genuine or even that it was ignored in that belief. What the employer was insisting, as an officer of the union testified and the trial examiner found, was that hiring be accomplished by direct dealings between the employer and the several applicants, rather than through the union as a bargaining agent. The union and its adherents were strenuously resisting this denial of representative status. But this court’s disposition of the charge under Section 8(a) (5) establishes that the-union was not entitled to be recognized as bargaining agent at that time. In these circumstances no right to reinstatement and back pay survived the employees’ rejection of the offer of November 30 th.
To that extent I dissent from the decision to enforce the order of the Board..